index no control no tam-110670-99 cc dom p si b4 number release date date internal_revenue_service technical_advice_memorandum taxpayer’s name taxpayer’s id number taxpayer’s address date of transfers district_director legend decedent spouse c d corporation trust dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurew dollar_figurex dollar_figurey dollar_figurez issue assuming that trustees’ fees paid to c and d the surviving spouse’s two children in their capacity as trustees of a qualified_terminable_interest_property qtip_trust are excessive for purposes of sec_162 and sec_212 of the internal_revenue_code does the payment of such fees constitute taxable_gifts to c and d under sec_2501 conclusion assuming the payments are determined to be excessive we conclude that by acquiescing in the payment of excessive trustee fees to c and d spouse has made transfers that constitute taxable_gifts under sec_2501 to the extent the fees were excessive facts on date spouse and decedent entered into a revocable_trust agreement creating trust the original trustees of trust were the two children of spouse and decedent c and d and two other unrelated individuals since that time the unrelated parties have resigned as trustees leaving c and d as the remaining trustees on date decedent died under the terms of trust decedent’s community_property share of the trust corpus was divided into two trusts trust a a credit_shelter_trust and trust b a_trust intended to qualify as qualified_terminable_interest_property qtip under sec_2056 under the terms of trust b the trustees are to pay at least annually the net_income of trust b to spouse during her lifetime the trustees also have a discretionary power to distribute principal up to the whole thereof for spouse’s support health maintenance and education upon spouse’s death trust b is to terminate and the trust property is to be distributed to trust c for the benefit of c and d and their children spouse as executrix of decedent’s estate filed form_706 the gross_estate reported was dollar_figurex the primary asset of the estate was approximately of the stock of corporation a closely_held_corporation the estate elected to treat trust b as qtip under sec_2056 and claimed a marital_deduction of dollar_figurey for the property transferred to the trust consisting primarily of decedent’s interest in corporation on date all of the common_stock of corporation was sold to an unrelated party for dollar_figurez according to the taxpayer because of their knowledge of the operations of corporation c and d acted as the company’s broker in the sale of the company after the sale of corporation the trust assets were invested primarily in treasury bills since these securities have comprised approximately of the trust b assets in the purchasers of corporation filed for bankruptcy protection in date the trustee in bankruptcy for corporation initiated a lawsuit against trust the decedent’s estate spouse c and d alleging certain causes of action relating to the sale of corporation it is represented that c and d worked extensively with the attorneys hired to defend the lawsuit from through c and d were each paid trustee fees of dollar_figurew per year from trust b the fees were characterized as salaries deductible under sec_162 as opposed to administration_expenses deductible under sec_212 the salaries of dollar_figurew per year for each of c and d were apparently agreed to by c d and spouse after consulting with a_trust attorney the agreement was verbal and never formalized in writing in each taxable_year of trust b at issue the trust's expenses exceeded the trust's income accordingly spouse has not received any income from trust b the form sec_1041 filed for the trust do not reflect any principal distributions to spouse the internal_revenue_service examined the form sec_1041 filed by trust b for and the service concluded that the deduction for the salaries trustees’ fees should be reduced because the salaries fees paid to c and d with respect to trust b were in excess of what would be characterized as reasonable for purposes of sec_162 and sec_212 the fee deduction was reduced to dollar_figures dollar_figuret and dollar_figureu the revenue_agent made inquiries to banks in the area to determine what a bank would charge as a trustee fee for a_trust of approximately the value of trust b that consisted largely of treasury bills it was determined that a bank would charge approximately dollar_figurer per year for managing assets of this nature the dollar_figurer amount i sec_5 of the total fees paid to c and d the taxpayer contends that c and d were serving in fiduciary or management capacities for other trusts and entities including spouse’s living_trust spouse’s irrevocable insurance_trust a private_foundation established by decedent and spouse and spouse’s irrevocable grandchildren’s trust the fees paid to c and d from trust b included payment for the services rendered by c and d to those entities as well as the services provided to trust b law and analysis sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse under sec_2044 any property subject_to an election under sec_2056 for which a marital_deduction was allowed is includible in the gross_estate of the surviving_spouse sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred on another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that where property is transferred for less than adequate_consideration in money or money’s worth the excess of the value of the property over the value of the consideration shall be deemed a gift sec_25_2512-8 excepts from the application of the gift_tax a sale exchange or other transfer of property made in the ordinary course of business a transfer that is bona_fide at arm’s length and free from any donative_intent in 324_us_303 the supreme court concluded that congress intended to use the term gifts in its broadest and most comprehensive sense the court noted the evident desire of congress to hit all the protean arrangements which the wit of man can devise that are not business transactions within the meaning of ordinary speech thus on finding that a transfer in the circumstances of a particular case is not made in the ordinary course of business the transfer becomes subject_to the gift_tax to the extent that it is not made for an adequate_and_full_consideration in money or money’s worth although sec_25_2512-8 excepts ordinary business transactions from the application of the gift_tax transactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 55_tc_172 the pertinent inquiry for gift_tax purposes is whether the transaction is a genuine business transaction as distinguished from the marital or family type of transaction involved in wemyss and its companion case merill v fahs 324_us_308 8_tc_706 in estate of hendrickson v commissioner tcmemo_1999_357 the surviving_spouse was bequeathed a substantial portion of the decedent’s estate the estate was subject_to a prolonged period of administration during which the court determined the spouse was entitled to receive approximately dollar_figure in estate income however most of this income was diverted to or expended for the benefit of the other beneficiaries of the estate the spouse’s children the court held that the spouse’s conduct as personal representative of the estate and her acquiescence in the expenditure of estate income that she was otherwise entitled to receive for the benefit of her children constituted a gift_for gift_tax purposes in the present case we believe that the fees to the extent they were excessive constitute gifts by spouse to c and d the trustees’ fees were paid_by agreement of spouse to her two children the natural objects of her bounty there is no evidence of any arm’s length bargaining regarding the setting of the fees and little evidence of a good_faith effort to determine the appropriate fee amount at least on an ongoing basis the income_tax examiner has determined that there is a substantial disparity between the fees paid and that which would constitute a reasonable fee thus there is no indication that the setting of the trustees’ fees and the subsequent payment should be viewed as a transaction in the ordinary course of business spouse is the income_beneficiary of trust b as was the case in estate of hendrickson cited above spouse’s agreement to and acquiescence in the payment of excessive fees effectively diverted to her children trust income she was otherwise entitled to receive we believe the facts including the substantial disparity between a reasonable fee and the fees actually paid support the conclusion that the excessive fees were intended by all the parties involved to facilitate spouse’s estate plan by transferring assets that would otherwise be subject_to estate_tax in spouse’s gross_estate to spouse’s children without the payment of transfer_tax in response the taxpayer cites 131_f3d_87 2nd cir in saltzman the taxpayer who owned almost all of the stock of mbi corporation created four irrevocable trusts for the benefit of two of his three children and his two grandchildren the taxpayer and his accountant were the co-trustees of the trusts and were also directors of mbi without prior court approval or knowledge of the trust beneficiaries taxpayer recapitalized mbi the four trusts’ mbi common_stock was exchanged for preferred_stock with a lesser value the taxpayer’s son who was also a shareholder of the corporation but not a beneficiary of the trusts received all of the common_stock of mbi the court held that the grantor trustee’s recapitalization of the corporation shifting significant value from the trusts to the son was not a gift by the taxpayer trustee because a trustee cannot be viewed as making a gift in performing fiduciary duties even if the acts at issue were improper rather to the extent the trustee made improper distributions a constructive trust would arise in favor or the trust beneficiaries the taxpayer contends that the facts in the present case are similar to those of saltzman the taxpayer argues that based on saltzman if the trustees paid themselves excessive fees the surviving_spouse as the current beneficiary of the trust retains an interest in the property transferred and a constructive trust arises however in the present case the current beneficiary of the trust spouse had agreed to the payment of the excessive fees to the c and d this situation where the trustees acted with consent of the beneficiary must be distinguished from the situation presented in saltzman where the trustee in dealing with the trust property on his own account acts without consent of the beneficiaries where the beneficiaries do not consent the transaction is voidable by them even though the trustee acted in good_faith where the beneficiaries consent to the transaction it is voidable only if the trustee failed to disclose to the beneficiaries the material facts that he knew or should have known or if he used the influence of his position to induce the consent or if the transaction was not in all respects fair and reasonable see scott on trusts sec_170 4th ed accordingly in the present case it is doubtful whether the payment of the excessive trustees’ fees is voidable such that a constructive trust would arise to effectively undo the excessive payments we conclude that assuming the fees were excessive then the fee payments to the extent excessive were not transfers in the ordinary course of business within the meaning of sec_25_2512-8 and were not transfers made for an adequate_and_full_consideration in money or money’s worth under sec_2512 rather the transfers constitute taxable_gifts by spouse in each year to the extent that the fees paid are determined to be excessive after careful consideration we have determined that sec_2519 is not applicable in the instant case caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
